                                                           [Docket No. 67]


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE


 TRISTAR PRODUCTS, INC., et
 al.,

                 Plaintiffs,               Civil No. 17-1767 (RMB/MJS)

          v.
                                           OPINION
 OCEAN STATE JOBBERS, INC., et
 al.,

                 Defendants.


APPEARANCES
NOAM JOSEPH KRITZER
EDWARD PAUL BAKOS
BAKOS & KRITZER
147 COLUMBIA TURNPIKE
FLORHAM PARK, NEW JERSEY 07932

     On behalf of Plaintiffs

MARK DIANA
ROBIN KOSHY
OGLETREE DEAKINS NASH SMOAK & STEWART PC
10 MADISON AVENUE, SUITE 400
MORRISTOWN, NEW JERSEY 07960

     On behalf of Defendant Ocean State Jobbers, Inc.



     RENÉE MARIE BUMB, United States District Judge

     This matter comes before the Court upon the Motion for Partial

Summary Judgment filed by Plaintiffs KE M.O. House Co. (“KE M.O.

House”)    and    Tristar   Products,   Inc.   (“Tristar   Products”   and,

collectively, “Plaintiffs”). [Docket No. 67.] Plaintiffs’ Motion
seeks summary judgment in their favor on Counts I, II, III, and

XI. [Id.] The Court previously denied in part this Motion, insofar

as it granted summary judgment in favor of Defendant Ocean State

Jobbers, Inc. (“Defendant” or “Ocean State Jobbers”)1 on Counts

II, III, and XI. [Docket No. 89.] The Court reserved judgment with

respect to Count I, which it addresses now. For the reasons set

forth herein, Plaintiffs’ Motion for Partial Summary Judgment on

the remaining Count I will be denied.

I.   FACTUAL BACKGROUND

     This case arises out of an alleged design patent infringement

involving the sale of household cooking pans. Plaintiffs are two

companies that design and distribute household products including

cookware products such as pots, pans, and kitchenware. [Docket No.

67-1, at 5.] The principals of these entities are Keith Mirchandani

(Tristar   Products)      and   Mo-Tsan   Tsai   (KE    M.O.   House).       [Id.]

Mirchandani and Tsai applied for and received U.S. Design Patent

D772,641   (the   “‘641    patent”)   covering    the    design   of     a   pan;

Plaintiffs are the current assignees of the ‘641 patent that issued

on November 29, 2016. [Docket No. 67-2, ¶¶ 1-4; Docket No. 70-1,

¶¶ 1-4.] Plaintiffs have marketed and sold the pan described by




1 There are two defendants in this matter. However, only Ocean
State Jobbers has been served. [See Docket.] For purposes of this
Opinion, any reference to “Defendant” is limited to Ocean State
Jobbers. Any reference to “Defendants,” on the other hand, includes
both Ocean State Jobbers and Zhejiang Cooker King Cooker Co., Ltd.
                                          2
the ‘641 patent under the “Copper Chef” brand within the United

States. [Docket No. 36, ¶¶ 11-12.]

     The design of the ‘641 patent may be summarized as follows:

a deep pan with a main flat-bottomed copper-colored square pan

body with rounded corners, walls that rise at a slight outward

angle from the base, and a lipless top edge.




[Docket No. 67-6.] Attached to this pan body are two silver-colored

handles – one short handle that is attached to the pan body in two

locations and forms a looping handle, and a second straight handle

that is attached on the opposite side of the pan body from the

short handle and extends in a direction away from the pan body.

See id. Both of these handles have a roughly round or tubular

cross-section, and are attached to the pan body using rivets. See

id. On the bottom surface of the pan body is a silver-colored

induction plate that has a pattern of an inner circle surrounded

by six concentric rows of circumferentially-spaced circles or

divots and two outer concentric circles. See id.



                                     3
       The unserved Defendant Zhejiang Cooker King Cooker Co., Ltd.

(“Zhejiang Cooker”) is a Chinese manufacturer whom Plaintiffs had

initially contracted with to manufacture the pan described by the

‘641 patent. [Docket No. 67-2, ¶¶ 34-37; Docket No. 67-14.] After

an    apparent   dispute   between     Plaintiffs      and   Zhejiang   Cooker,

however, Zhejiang Cooker sold the pans to Defendant. Evidence has

been    introduced    that     Zhejiang       Cooker    removed   Plaintiffs’

trademarks and identifying information prior to selling the pans

to Defendant.2 [Docket No. 67-14.] Defendant operates a chain of

retail stores and offered the pans for sale at one or more of its

retail stores. [Docket No. 67-2, ¶¶ 33-37; Docket No. 67-14; Docket

No. 70-1, ¶¶ 33-37.]

II.    PROCEDURAL HISTORY

       Plaintiffs    brought    this    suit     alleging     eleven    counts,

including infringement of the ‘641 patent, trademark infringement,

unfair competition, and false advertising, among others. [Docket




2 There is disagreement between the parties as to whether the
identifying information was removed from only some, or all, of the
pans before sale. [Docket No. 67-1, at 24 n.11.] It appears that
the intent was to remove the marks from all the pans, and that
this was successfully done on the vast majority, if not all but
one of the pans that were offered for sale. [Docket No. 70-2, at
13.] An inspection carried out by both parties found that none of
the 836 inspected pans bore the Copper Chef logo. [Id.] As
discussed at an earlier hearing, Plaintiffs introduced evidence
that they had in their possession one pan that contained
Plaintiff’s identifying information that was allegedly purchased
at one of Defendant’s stores. [Docket No. 67-2, ¶¶ 34-39.]
                                          4
No. 36.] Previously, both Plaintiffs and Defendant filed Motions

for Partial Summary Judgment. [Docket Nos. 66, 67.] The Court

granted   Defendant’s   Motion,   entering      judgment   in   favor   of

Defendant on Counts II, III, IV, V, VI, VII, VIII, and XI as there

was a failure of evidence to support the claims. [Docket No. 89.]

The Court also denied in part Plaintiffs’ Motion, insofar as it

sought judgment in Plaintiffs’ favor on Counts II, III, and XI.

[Id.] However, the Court reserved judgment with respect to Counts

I, IX, and X, pending supplemental briefing from the parties. [Id.]

Plaintiffs thereafter dismissed Counts IX and X, which Defendant

did not oppose. [Docket No. 92, at 4-5; Docket No. 94, at 2.] As

such, the only Count that remains at issue is Count I, which

alleges   that   Defendants   infringed   the   ‘641   patent   under   35

U.S.C. § 271. In addition to the previously filed briefs, [Docket

Nos. 67, 70, 73], the parties filed supplemental briefs on March

11 and 18, 2021, [Docket Nos. 90, 92, 94, 95]. Defendant opposes

summary judgment on Count I.3

III. LEGAL STANDARD

     Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).




3 Inexplicably, Defendant has not moved for summary judgment on
this Count even though its opposition brief seeks such judgment.
                                     5
A fact is “material” only if it might impact the “outcome of the

suit under the governing law.” Gonzalez v. Sec’y of Dept of

Homeland Sec., 678 F.3d 254, 261 (3d Cir. 2012). A dispute is

“genuine” if the evidence would allow a reasonable jury to find

for the nonmoving party. Id.

        In determining the existence of a genuine dispute of material

fact, a court’s role is not to weigh the evidence; all reasonable

inferences and doubts should be resolved in favor of the nonmoving

party. Melrose, Inc. v. City of Pittsburgh, 613 F.3d 380, 387 (3d

Cir. 2010). However, a mere “scintilla of evidence,” without more,

will not give rise to a genuine dispute for trial. Saldana v. Kmart

Corp., 260 F.3d 228, 232 (3d Cir. 2001). Moreover, a court need

not adopt the version of facts asserted by the nonmoving party if

those facts are “utterly discredited by the record [so] that no

reasonable jury” could believe them. Scott v. Harris, 550 U.S.

372, 380 (2007). In the face of such evidence, summary judgment is

still appropriate “where the record taken as a whole could not

lead a rational trier of fact to find for the nonmoving party.”

Walsh v. Krantz, 386 F. App’x 334, 338 (3d Cir. 2010).

        The movant has the initial burden of showing through the

pleadings, depositions, answers to interrogatories, admissions on

file,    and   any affidavits   “that   the   non-movant   has failed   to

establish one or more essential elements of its case.” Connection

Training Servs. v. City of Phila., 358 F. App’x 315, 318 (3d Cir.

                                        6
2009). “If the moving party meets its burden, the burden then

shifts to the non-movant to establish that summary judgment is

inappropriate.” Id. In the face of a properly supported motion for

summary judgment, the nonmovant’s burden is rigorous: it “must

point to concrete evidence in the record”; mere allegations,

conclusions, conjecture, and speculation will not defeat summary

judgment. Orsatti v. New Jersey State Police, 71 F.3d 480, 484 (3d

Cir. 1995); accord Jackson v. Danberg, 594 F.3d 210, 227 (3d Cir.

2010) (citing Acumed LLC. v. Advanced Surgical Servs., Inc., 561

F.3d 199, 228 (3d Cir. 2009) (“[S]peculation and conjecture may

not defeat summary judgment.”). However, “the court need only

determine if the nonmoving party can produce admissible evidence

regarding a disputed issue of material fact at trial”; the evidence

does not need to be in admissible form at the time of summary

judgment. FOP v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016).

     While this case involves issues of patent law, “summary

judgment is as appropriate in a patent case as in any other.” Avia

Group Int’l, Inc. v. L.A. Gear California, Inc., 853 F.2d 1557

(Fed. Cir. 1988) (citations omitted), abrogated on other grounds.

The law of the regional circuit applies for a determination of

summary judgment in a patent case. High Point Design LLC v. Buyers

Direct, Inc., 730 F.3d 1301, 1311 (Fed. Cir. 2013) (“[The Federal

Circuit] reviews a district court’s grant of summary judgment under

the law of the regional circuit.”).

                                   7
IV.   DISCUSSION

      Plaintiffs seek summary judgment on Count I on the grounds

that Defendant’s pans, which were produced by the same company and

using the same molds as those used to produce Plaintiffs’ pans,

are indistinguishable and that no reasonable jury could reach a

conclusion that Defendant had not infringed the ‘641 patent.

[Docket No. 67-1, at 12-25.] In response, Defendant argues that

the ‘641 patent is invalid as being obvious under 35 U.S.C. § 103.

[Docket Nos. 70, 94.]4

      Because the allegation of infringement is accompanied by the

defense of invalidity, there are two primary evaluations that must

be undertaken in analyzing this Motion, first, infringement, and

second, invalidity.

      A.   Infringement

      “Design patent infringement is a question of fact, which a

patentee must prove by a preponderance of the evidence.” Columbia

Sportswear North America, Inc. v. Seirus Innovative Accessories,

Inc., 942 F.3d 1119, 1129 (Fed. Cir. 2019) (citations omitted). In

order to evaluate infringement of a design patent, courts apply

the “ordinary observer” test as laid out by the Federal Circuit;




4 Defendant also asserts additional defenses to the alleged
infringement, but their responses to the instant Motion are based
on the invalidity of the ‘641 patent. [Docket Nos. 38, 70, 90,
94.]
                                   8
this is the only test that applies to design patent infringement.

Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665 (Fed. Cir.

2008); Columbia Sportswear, 942 F.3d at 1129.

        The ordinary observer test asks whether “in the eye of an

ordinary observer, giving such attention as a purchaser usually

gives, two designs are substantially the same” and whether the two

items are “the same in general appearance and effect, so much . . .

that even persons in the trade would be in danger of being deceived

[into believing that they are the same product].” Egyptian Goddess,

Inc. v. Swisa, Inc., 543 F.3d 665, 670 (Fed. Cir. 2008) (quoting

Gorham Co. v. White, 81 U.S. 511, 528, 531 (1871)).

        As noted, the pans offered for sale by Defendant were made

based    on   the   ‘641   patent   by   the   same   process,   to   the   same

specification, and by the same manufacturer as Plaintiffs’ pans.

[Docket No. 67-14.] The only difference between the two pans is

that Defendant’s pans had Plaintiffs’ trademark and identifying

information removed from the underside before being offered for

sale.5 [Id.] Putting aside the brand/identifying information, there

is no dispute that the pans are identical. Assuming arguendo that

the ‘641 patent is valid, no reasonable jury would find that an




5Although Plaintiffs dispute this, as this Court previously found,
Plaintiffs have introduced evidence that only one pan contained
the Plaintiffs’ mark. [See Docket No. 88.] An inspection by the
parties of 836 pans revealed no such mark on any of the pans.
[Docket No. 70-2, at 13.]
                                           9
ordinary observer would not confuse the two pans as being the same.

Therefore,     if the      ‘641 patent   is valid,    then Plaintiffs are

entitled to judgment on Count I. The Court now turns to invalidity.

       B.    Obviousness

             1.     Standard

       Federal courts cannot declare a patent valid. Panduit Corp.

v. Dennison Mfg. Co., 810 F.2d 1561, 1569 (Fed. Cir. 1987) (“It is

neither necessary nor appropriate for a court to declare a patent

valid.”). Per 35 U.S.C. § 282, a patent is presumed valid and

remains valid until a challenger has met its burden of establishing

invalidity. Panduit, 810 F.2d at 1569-70. In order to succeed on

an   allegation      of    invalidity,   the   challenger    must    “show   the

invalidity of the claims by clear and convincing evidence as to

underlying facts.” Rockwell Int’l Corp. v. U.S., 147 F.3d 1358,

1364   (Fed.      Cir.    1998)   (citations   omitted).    “The    ‘clear   and

convincing’ standard of proof of facts is an intermediate standard

which lies somewhere between ‘beyond a reasonable doubt’ and a

‘preponderance of the evidence’ . . . [and] has been described as

evidence which produces in the mind of the trier of fact ‘an

abiding conviction that the truth of [the] factual contentions are

highly probable.’” Buildex Inc. v. Kason Indus., Inc., 849 F.2d

1461, 1463 (Fed. Cir. 1988) (quoting Colorado v. New Mexico, 467

U.S. 310, 316 (1984)). If a challenger meets this burden of proving



                                          10
invalidity, a court should declare the patent invalid. Panduit,

810 F.2d at 1569.

      This presumption of validity applies to “all of the many bases

for challenging a patent’s validity,” which include, but are not

limited to, challenges of anticipation and obviousness. Id. at

1570. Additionally, “this presumption [of patent validity] exists

at every stage of the litigation.” Sanofi-Synthelabo v. Apotex,

Inc., 470 F.3d 1368, 1375 (Fed. Cir. 2006) (quoting Canon Computer

Sys., Inc. v. Nu–Kote Int’l, Inc., 134 F.3d 1085, 1088 (Fed. Cir.

1998)).

      However, a court may declare a patent invalid. See Panduit,

810   F.2d   at   1570.   Obviousness   is   one   way   to   establish   the

invalidity of a patent. 35 U.S.C. § 103 (“A patent for a claimed

invention may not be obtained . . . [if] the claimed invention as

a whole would have been obvious . . . to a person having ordinary

skill in the art to which the claimed invention pertains.”); see

also United States v. Adams, 383 U.S. 39, 48 (1966) (“[N]ovelty

and nonobviousness — as well as utility — are separate tests of

patentability and all must be satisfied in a valid patent.”). In

opposition to Plaintiffs’ Motion, Defendant asserts that the ‘641




                                        11
patent is invalid as being obvious under 35 U.S.C. § 103.6 [Docket

No. 70, at 2-10; Docket No. 94, at 3-4.]

     The determination of whether a patent is obvious

     is a question of law, based on underlying factual
     determinations, including: “the scope and content of the
     prior art”; “differences between the prior art and the
     claims at issue”; “the level of ordinary skill in the
     pertinent art”; and “[s]uch secondary considerations as
     commercial success, long felt but unsolved needs,
     failure of others, etc.”

Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376,

1384 (Fed. Cir. 2015) (quoting Graham v. John Deere Co., 383 U.S.

1, 17, (1966)). While obviousness is a question of law, “[w]hen

the parties dispute the underlying facts, the issue of obviousness




6 In its Answer to Plaintiffs’ Second Amended Complaint, Defendant
raises anticipation as an affirmative defense. [Docket No. 38, at
14.] However, because Defendant does not raise the argument of
anticipation in response to Plaintiffs’ Motion for Partial Summary
Judgment – although it certainly sounds much like an anticipation
defense – the Court will not address that issue here. The Court
notes that in its briefs Defendant uses the term “obvious” when
arguing that a single piece of prior art standing alone should
invalidate the patent. [See, e.g., Docket No. 90]. These appear to
be arguments relating to anticipation, and not obviousness,
because obviousness “requires considering whether two or more
pieces of prior art could be combined, or a single piece of prior
art could be modified, to produce the claimed invention.” Comaper
Corp v. Antec, Inc., 596 F.3d 1343, 1351-52 (Fed. Cir. 2010). The
Court notes that there are different legal and factual standards
between a finding of invalidity for anticipation or obviousness.
See, e.g., CRFD Research, Inc. v. Matal, 876 F.3d 1330, 1345 (Fed.
Cir. 2017) (“[A]nticipation is a question of fact, while
obviousness is a question of law based on underlying factual
findings.”). Defendant has not argued anticipation in its briefs
in opposition to Plaintiffs’ Motion for Partial Summary Judgement,
and the Court will not bring up such arguments sua sponte.
                                  12
typically is submitted to the jury.” Duro-Last, Inc. v. Custom

Seal, Inc., 321 F.3d 1098, 1108 (Fed. Cir. 2003).

        “Invalidity for obviousness requires a showing that the prior

art viewed as a whole would have suggested the claimed process to

one     skilled   in    the   art.”   Rockwell,   147   F.3d    at   1366.   A

determination of obviousness requires that each element of the

claimed invention existed in the prior art, and that it would be

obvious to one of ordinary skill in the art to combine each of

these    elements      into the   claimed invention.    See    KSR   Int’l v.

Teleflex Inc., 550 U.S. 398, 418 (2007). It is not sufficient that

“each of [the claimed invention’s] elements was, independently,

known in the prior art”; there also must be a showing that the act

of combining these elements would have been obvious to one of

ordinary skill in the art. KSR Int’l, 550 U.S. at 418.

        The obviousness of a design patent must be assessed from the

viewpoint of an “ordinary designer.” See, e.g., High Point Design

LLC v. Buyers Direct, Inc., 730 F.3d 1301 (Fed. Cir. 2013). This

test specifies that “the ultimate inquiry . . . is whether the

claimed design would have been obvious to a designer of ordinary

skill who designs articles of the type involved.” Apple, Inc. v.

Samsung Electronics Co., Ltd., 678 F.3d 1314, 1329 (Fed. Cir. 2012)

(citations omitted). This “ordinary designer” analysis requires

the application of a two-step process, as laid out by the Federal

Circuit:

                                         13
       First, “one must find a single reference, ‘a something
       in existence, the design characteristics of which are
       basically the same as the claimed design.’” Second,
       “other references may be used to modify [the primary
       reference] to create a design that has the same overall
       visual appearance as the claimed design.” However, the
       “secondary references may only be used to modify the
       primary reference if they are ‘so related to the primary
       reference that the appearance of certain ornamental
       features in one would suggest the application of those
       features to the other.’”

Id. (quoting Durling v. Spectrum Furniture Co., Inc., 101 F.3d

100,    103    (Fed.    Cir.    1996))    (internal   citations   omitted).

Additionally, as part of the first step of the Durling analysis,

the Court must translate the design of the challenged patent into

a verbal description, which the Court has done above. See High

Point Design, 730 F.3d at 1314.

              2.    Prior Art

       In applying the standards outlined above, the Court first

looks to the prior art in this case. Prior art refers to any such

patents, publications, offers for sale, public uses, or any other

such item, event, or circumstance that could be used to challenge

the    novelty     or   non-obviousness    of   a   claimed   invention.   35

U.S.C. § 102. This prior art must predate the effective filing

date of the challenged patent. Id. Whether a certain reference

qualifies as prior art is a question of law. Riverwood Int’l Corp.

v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1352 (Fed. Cir. 2003).

       Defendant points to a number of pieces of uncontested prior

art. [Docket No. 90-1, at 9-10.] This prior art includes patents

                                          14
from   China   (Chinese   Design   Patent   Nos.   CN   301766853   and   CN

301060141), Germany (Registered Community Designs 000368949 and

001994369), the United States (U.S. Patent Nos. D594,271 and

D696,060) as well as catalogs and advertisements showing different

household pan designs (the Woll W1024NL from the Frieling Catalog,

and the E269 and E269GS from the AMT Gastroguss Catalog). [Id.]

       Additionally, there is one specific piece of art that the

parties dispute in this case: the “Winolaz Pan.”7 The parties

disagree over the general admissibility of the Winolaz Pan as prior

art as well as the features that the Winolaz Pan discloses.

Defendant asserts that the Winolaz Pan has been on sale or has

otherwise qualified as prior art since at least September 2012 and

thus should be considered prior art against the ‘641 patent, which

has an effective filing date of December 1, 2015. [Docket No. 90,

at 2; U.S. Patent No. D772,641.] Defendant supports this claim

with an email from a Winolaz employee stating that the pan has

been produced since September 2012.8 [Docket No. 70-2, at 99.]




7 The parties also alternatively refer to this pan as the “Copper
Queen” pan. [See. e.g., Docket No. 90, at 2.]

8 The Court notes that the employee states that the pan has been
“produced” since September 2012, but it is unclear if this is also
the same date that it was first in public use, offered for sale,
described in a printed publication, or otherwise in a state that
would qualify it as prior art. See 35 U.S.C. § 102.


                                      15
     In response, Plaintiffs make three general arguments: (1)

that the Winolaz Pan is inadmissible because Defendant did not

follow the Local Patent Rules; (2) that the evidence allegedly

supporting      Defendant’s       argument    about    the   Winolaz   Pan    is

inadmissible as hearsay; and (3) that, even if the Winolaz Pan is

admissible, it is not prior art. [See Docket No. 95, at 6-20.] The

Court will first address the admissibility of the Winolaz Pan

before considering the prior art in this case.

                  i.    The Admissibility of the Winolaz Pan

     With respect to the Local Patent Rules, Plaintiffs’ arguments

fail. They argue that the Winolaz Pan is inadmissible because

Defendant failed to comply with the Local Patent Rules of the

District of New Jersey in submitting the Winolaz Pan as prior art.

[Docket   No.    95,   at   6.]    Specifically,      Plaintiffs   allege    that

Defendant failed to comply with Local Patent Rules 3.3(a)-(b) and

3.4(b)-(c).9 [Docket No. 95, at 11.] Specifically, Plaintiffs argue




9 Rule 3.3(a) refers to a version of 35 U.S.C. § 102 that predated
the Leahy-Smith America Invents Act (AIA). The Rule lays out
different requirements for the different categories of prior art
described by pre-AIA § 102(b), (f), and (g), as well as
requirements for prior art patents and publications. So, Rule
3.3(a) references § 102(f) and (g), which have been repealed, as
well as § 102(b), which is significantly different from the pre-AIA
version. Although Rule 3.3(a) references sections of the law that
have been repealed or changed, the intent of the rule is clear as
it lays out different requirements for prior art based on which
category it falls into (e.g., a prior publication, patent, or offer
for sale). These outdated references do not affect the Court’s
analysis because the categories of prior art at issue here are
                                             16
that Defendants did not comply with Rule 3.3(a), which requires

that each piece of prior art that is used to show that the claimed

invention was patented, described in a printed publication, in

public use, or on sale prior to patenting10 must

       be identified by specifying the item offered for sale or
       publicly used or known, the date the offer or use took
       place or the information became known, and the identity
       of the person or entity which made the use or which made
       and received the offer, or the person or entity which
       made the information known or to whom it was made known.

L. PAT. R. 3.3(a). Plaintiffs argue that Defendant failed to comply

with any of the requirements of Rule 3.3(a). [Docket No. 95, at

11.]

       It is clear from the record that Defendant complied with the

requirements     of    Rule   3.3(a).   Defendant   provided    a   “Rule   3.3

Disclosure     of     Invalidity   Contentions,”    which   identified      the

Winolaz Pan by name as the “Winolaz Pan,” stated that it has been

for    sale   since    September   2012,   and   provided   a   link   to   the




still relevant and described by the current § 102(a). The Court
will interpret the references to pre-AIA § 102 as instead referring
to the relevant portions of the current § 102(a), where applicable.
In addition, Rule 3.3(a) requires that each party opposing an
assertion of patent infringement identify each item of prior art,
regardless of the category of prior art. L. PAT. R. 3.3(a).

10Rule 3.3(a) lays out these requirements for the admission of
prior art under pre-AIA 35 U.S.C. § 102(b), which describes
prior art showing that “the invention was patented or described
in a printed publication in this or a foreign country or in
public use or on sale in this country, more than one year prior
to the date of the application for patent in the United States.”
35 U.S.C. § 102 (2002), amended by 35 U.S.C. § 102 (2011).
                                           17
manufacturer’s webpage showing Hefei Winolaz Cookware Co., Ltd. as

being    the   entity   who   made   the   offer    for   sale   or   made    the

information known. [Docket No. 90-1, at 10.]

        Plaintiffs also argue that Defendant failed to comply with

Rule 3.4(b)-(c) by failing to provide a “copy or sample” of the

prior art and by failing to “produce any other document or thing

on which it intends to rely in support of its assertion.” [Docket

No. 95, at 11.] The record shows that Defendant also complied with

this portion of the Rules. In the original disclosure of invalidity

contentions,      Defendant     identified      a   two-page     sheet       with

information regarding the Winolaz Pan, [Docket No. 90-1, at 16-17;

Docket No. 95, at 9], as well as a website link to the Winolaz

website showing the Winolaz Pan being offered for sale. [Docket

No. 90-1, at 10 n.1.]

        Turning to Plaintiffs’ hearsay argument, Plaintiffs argue

that the email from the Winolaz employee should be considered

hearsay under Rule 802 of the Federal Rules of Evidence. [Docket

No. 95, at 13-19.] However, evidence need not be in an admissible

form in order for the Court to consider it at the summary judgment

stage. Rather “the court need only determine if the nonmoving party

can produce admissible evidence regarding a disputed issue of

material fact at trial.” FOP v. City of Camden, 842 F.3d at 238.

Defendant has put forth evidence that it can present such evidence

in an admissible form at trial, to wit, by calling the Winolaz

                                           18
employee to testify as to the earliest date of sale of the Winolaz

Pan. Therefore, the Court will not deem the evidence about the

Winolaz Pan inadmissible at this stage.

                ii.   The Authenticity of the Winolaz Pan

     Finally, Plaintiffs argue that the Winolaz Pan cannot be

authenticated as prior art even if it is admissible. [See, e.g.,

Docket No. 95, at 19-20.] This, however, is a question of fact for

the jury; it would be inappropriate for the Court to make a

credibility   determination   or   factual   finding   at   this   stage.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). In

particular, what feature or features the Winolaz Pan discloses is

a question of fact. See Mettler-Toledo, Inc. v. B-Tek Scales, LLC,

671 F.3d 1291, 1297 (Fed. Cir. 2012) (“What is disclosed by a prior

art reference is a question of fact.”). The crux of this factual

dispute involves Plaintiffs’ claim that a number of the images

that Defendant has submitted as being the Winolaz Pan are actually

images of Plaintiffs’ Copper Chef pan itself. [Docket No. 90, at

3; Docket No 95-1.] This uncertainty is further highlighted by the

fact that the images that Defendant submits as being the Winolaz

Pan appear to show pans of different designs. One such example of

this is a document provided by Defendant, which shows a sheet

summarizing the Winolaz Pan accompanied by three images that

purport to show the Winolaz Pan. [Docket No. 67-26.] The three

images included in this document are reproduced below:

                                     19
[Docket 67-26, at 2.]




[Docket 67-26, at 2.]




                        20
[Docket 67-26, at 2-3.] None of the three photographs in this

document show the underside of the pan, so it is impossible to

tell if it contains an induction plate similar to the one specified

in the ‘641 patent. The first image shows a pan with the same basic

shape and color as shown in the ‘641 patent, but with slight

differences to the handles – namely they have a flattened instead

of rounded shape, and the long handle attachment is forked. The

second image shows a pan that appears similar to the first image,

but instead has more rounded handles that appear similar (if not


                                   21
identical) to those specified in the ‘641 patent. The third image

similarly   shows    a   pan    with   rounded   handles,   however   the

authenticity of this image is disputed and Plaintiffs argue that

it actually shows an image from their own marketing materials.

[See Docket No. 95-1.] In later submissions, Defendant puts forward

images (reproduced below) that purport to show the underside of

the Winolaz Pan, including depictions of the previously omitted

induction plate. [Docket No. 90, at 2-3.]




[Docket No. 90, at 3.] However, Plaintiffs again contend that these

images actually show Plaintiffs’ product, and were directly taken

from   marketing    materials    for   Plaintiffs’   pan.   [Docket   No.

95-1, ¶¶ 2, 6.] If Defendant is successful in proving that the

                                       22
images that they have put forward as showing the Winolaz Pan are

authentic, and not from Plaintiff’s catalogues, then – as the

parties must recognize – the case for invalidity of the ‘641 patent

is almost certain given the similarities between the two pans.

     Given the parties’ arguments about the Winolaz Pan, the next

issue for the Court to resolve is whether or not the factual

dispute is material. The Court will now address that issue by

analyzing whether, given the relevant prior art, the ‘641 patent

was obvious to an ordinary designer.11

          3.   Obviousness to an Ordinary Designer

     The Court assumes that the Winolaz Pan will qualify as prior

art and that Defendant is correct regarding the features that the

art discloses. Therefore, for the purposes of this Opinion, the

Winolaz Pan will serve as the primary reference because its design

characteristics are “basically the same as the claimed design,” as

required in the first step of the Durling analysis. Durling, 101

F.3d at 103. Making all reasonable inferences in Defendant’s favor,

each depiction of the Winolaz Pan shows a design that is “basically

the same” as the design shown in the ‘641 patent. Each depiction




11 The Court notes that, even assuming arguendo that the Winolaz
Pan was inadmissible or unconvincing to a jury, the parties’
remaining arguments about other prior arts also boil down to
questions of fact. Therefore, even if the Winolaz Pan was not
admissible, the legal question of obviousness would still be
reliant on the resolution of questions of fact reserved for the
jury.
                                   23
of the Winolaz Pan shows a pan with a similar main copper-colored

square deep pan body, and a short and long handle of similar style

and attachment to that shown in the ‘641 patent. [See, e.g., Docket

No. 90, at 3; Docket No. 67-26.] When comparing images of the

Winolaz Pan and ‘641 pan side-by-side, they create the same visual

impression, and this visual impression holds true for any of the

images put forward that purport to show the Winolaz Pan. [Docket

No. 67-26.] See High Point Design LLC v. Buyers Direct, Inc., 730

F.3d 1301, 1314 (Fed. Cir. 2013) (suggesting that when identifying

a primary reference, a “district court should do a side-by-side

comparison of the two designs to determine if they create the same

visual impression”).12




12The Court notes that the disputes about the Winolaz Pan amount
to a genuine issue of material fact as to whether a piece of prior
art may serve as a primary reference. While the Court is of the
opinion that the Winolaz Pan is “basically the same” as the ‘641
patent design, in such a case where there remains a material
dispute regarding a primary reference, summary judgment is not
proper and questions remain for the jury. See High Point Design,
730 F.3d 1301 (reversing summary judgment where genuine issues of
material fact existed as to whether claimed prior art were proper
primary references); Spigen Korea Co., Ltd v. Ultraproof, Inc.,
955 F.3d 1379 (Fed. Cir. 2020) (holding that a factual issue
regarding whether prior art was a primary reference precluded
granting summary judgment that a patent was invalid as obvious).
Therefore, on that basis alone, summary judgment must be denied
here. The Court further notes that, even if the Winolaz Pan were
not admissible or the jury were not convinced by Defendant’s
evidence about the Winolaz Pan, this dispute as to whether there
is a primary reference remains. Plaintiffs contend that there is
not a proper primary reference. [Docket No. 92, at 12 n.3.]
Defendant argues that a number of different pans could serve as a
primary reference, and specifically points to the Woll W1024NL,
                                   24
       With the Winolaz Pan as the primary reference, the secondary

prior art references that Defendant points to teach many, if not

all, of the features described in the ‘641 patent. The Woll W1024NL

pan [Docket No. 67-18, at 10], the AMT pans (E269GS, E269, and

E267) [Docket No. 67-19, at 28-29], Registered Community Design

000368949 (“RCD ‘949”) [Docket No. 67-21], and Chinese patent CN

301766853 (“CN ‘853”) [Docket No. 67-20] teach a pan with a square

body   with   rounded   corners   and   sides   that   rise   at   an   angle.

Registered Community Design 001994369 (“RCD ‘369”) teaches that a

round induction plate may be placed on the underside of a deep

square pan. [Docket No. 67-23.] U.S. Patent No. D594,271 (the “‘271

patent”) and U.S. Patent No. D696,060 (the “‘060 patent”) teach

the addition of a similarly styled induction plate on the underside

of the pan body. [Docket No. 67-1, at 20; U.S. Patent No. D594,271;

U.S. Patent No. D696,060.] The AMT pans [Docket No. 67-19], Woll

pans [Docket No. 67-18], and Swiss Diamond pans [Docket No. 67-19,

at 86] teach that the long and short handles can be located on

opposite sides of the pan body and may have a roughly rounded or

tubular profile. The AMT pans additionally teach that these handles

may have a thin profile, may be silver-colored, and may be attached




the AMT pans (E269GS, E269, and E267), the RCD ‘949, and the CN
‘853 pans. [Docket No. 70, at 10.] Therefore, even removing the
Winolaz Pan from consideration, the same factual dispute precludes
the Court from granting Plaintiffs’ Motion.

                                        25
to the pan body with two fasteners. [Docket No. 67-19, at 36-39.]

Chinese patent application CN 200730319097.3 (“CN ‘097”), Chinese

patent application CN 03353517.5 (“CN ‘517”), and the ‘271 patent

teach the attachment of the handles using rivets in a manner

basically the same as shown in the ‘641 patent. [Docket No. 73-4;

U.S. Patent No. D594,271.] Moreover, in an ex parte reexamination

of the ‘641 patent, the United States Patent and Trademark Office

held that the “copper color is an obvious design choice and

provides no patentable distinction,” and additionally Plaintiffs

concede that “the copper color . . . is not an issue relevant to

the present Motion.” [Docket 73, at 8 n.6; Docket 73-4.]13

     The parties disagree on whether the combination of the prior

art would be obvious to an ordinary designer. Defendant asserts

that it would be obvious to an ordinary designer to combine

features in the prior art to create the design described in the

‘641 patent, and it puts forth the testimony of one of its

designers in support. [Docket No. 70-2, ¶¶ 5-7.] Plaintiffs argue

that Defendant has only provided a “list of references” and has

not shown that it would have been obvious to an ordinary designer




13As part of separate litigation, on May 3, 2017, Telebrands Corp.
filed a request for an ex parte reexamination of the ‘641 patent,
which was granted on August 3, 2017, and confirmed the
patentability of the single claim on May 30, 2019. Tristar Prods.
Co. v. Telebrands Corp., Civil Action No. 17-1206 (RMB-JS), Docket
No. 60, at 8 (D.N.J. Sept. 15, 2017).
                                  26
to combine these references into the design shown in the ‘641

patent. [Docket No. 92, at 11-13.] Plaintiffs also point to the

holding of the examiner who undertook the ex parte reexamination

of the ‘641 patent and determined that it was not obvious to an

ordinary designer – though it should be noted that the prior art

considered by the patent examiner did not include all of the prior

art considered by the Court currently, most significantly the

Winolaz Pan. [Docket No. 73-4, at 5-9.]

     The combination of prior art that might render the ‘641 patent

obvious to an ordinary designer is dependent on the many factual

disputes laid out above. Therefore, the Court will deny Plaintiffs’

Motion on that basis.

V.   CONCLUSION

     For the foregoing reasons, the Court will deny Plaintiffs’

Motion for Partial Summary Judgment. An accompanying Order shall

issue.


July 15, 2021                       s/Renée Marie Bumb
Date                                RENÉE MARIE BUMB
                                    United States District Judge




                                   27
